Citation Nr: 1437267	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A preponderance of the evidence is against a finding that the Veteran had exposure to ionizing radiation during service; prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; prostate cancer was not exhibited within the first post service year.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in June 2012, which included notice specific to claims for service connection due to radiation exposure and notice of the elements of service connection on a secondary basis.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and available private treatment records have been obtained.  Responses from the National Personnel Records Center (NPRC) and the Naval Dosimetry Center concerning the Veteran's claimed radiation exposure are also of record.   The Board notes that the Veteran was not afforded a medical examination on his claim.  However, there is no competent evidence of ionizing radiation exposure in service,  the Veteran does not otherwise contend that his prostate cancer is related to service, and there is no medical evidence suggesting his prostate cancer is related to service.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed prostate cancer due to ionizing radiation exposure in service.  Specifically, he reported exposure to ionizing radiation     while stationed at Hunters Point, San Francisco, California, from January 1954 to June 1955.  The Veteran claims that the drinking water, food, and atmosphere at Hunters Point were contaminated with ionizing radiation.  He argues that after World War II and until 1969, Hunters Point Shipyard was the site of the Naval Radiological Defense Laboratory where experiments conducted therein produced radiological contamination, to include tremendous amounts of ionizing radiation.  As explained below, the Board finds that the preponderance of the evidence is against the claim.

The Veteran's service personnel records reflect that he served in the U.S. Navy and listed his primary job code as IC-4709-85, corresponding to Interior Communications Electrician.  The service treatment records document the Veteran's presence at that San Francisco Naval Shipyard in 1955.  Service treatment records do not show that a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation was ever created for the Veteran, there is no suggestion in the service records that the Veteran had ionizing radiation exposure, and there is no evidence of any complaints or findings referable to any form of cancer or prostate problems during service. 

Post service private treatment records contain a diagnosis of adenocarcinoma of the prostate, initially diagnosed in 2007.  It was noted that the Veteran's PSA levels had not been tested in recent years.  He denied a family history for malignancy.  He reported being a former smoker.  The treatment records reflect that the Veteran's prostate cancer subsequently metastasized.  

In June 2012, the RO contacted the NPRC to attempt to verify the Veteran's exposure to radiation.  In July 2012 NPRC responded that there was no DD Form 1141 or other information concerning radiation exposure found for the Veteran.  In January 2013, the RO contacted the Naval Dosimetry Center to attempt to verify the Veteran's claimed radiation exposure.  A February 2013 letter from the Department of the Navy, Naval Dosimetry Center reflects that they could not locate a DD Form 1141 or any other information concerning radiation exposure for the Veteran.  The Naval Dosimetry Center letter stated that a review of its exposure registry by both name and social security number revealed no record of occupational exposure to ionizing radiation pertaining to the Veteran.  Of note, the Veteran has not alleged that he was ever required to have such a form, wear a badge that would record exposure, or work in an area that specifically required such precautions. 

Initially, the Board notes that the record reflects a current diagnosis of prostate cancer.  Thus, the question becomes whether such disability is related to service.  

Certain cancers may be presumptively service connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" means a veteran who while serving on active participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  Prostate cancer is not included on the list in 38 C.F.R. § 3.309(d)(2) of diseases specific to radiation-exposed veterans, but is considered a radiogenic disease under the provisions of 38 C.F.R. § 3.311

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty, participated in a radiation-risk activity.  The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the servicemember was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(i)(D)

A review of the claims file shows that the most probative evidence indicates the Veteran is not a "radiation-exposed Veteran" and did not participate in a "radiation-risk activity" during active service, as defined by 38 C.F.R. § 3.309(d).  In this regard, Hunters Point is not listed as a location of a radiation risk activity, and neither NPRC nor the Naval Dosimetry Center found evidence that the Veteran was exposed to radiation during service.  

The Board notes the Veteran has submitted two articles purporting to establish that he was exposed to ionizing radiation during service.  However, neither article is from a competent military source.  Indeed, the one article appears to be nothing more than a personal opinion from a member of an advocacy group, as demonstrated by the derogatory comments about certain elected officials.  In any event, these articles do not establish that the Veteran was specifically exposed to radiation during his time at that base.  While the Veteran himself alleges that the base was contaminated and that he was exposed to ionizing radiation, there is no indication that he has any special training or skill in identifying the presence of radioactive materials in water, soil, air, etc., nor does he contend he is an expert in such matters.  As such, his personal opinion that ionizing radiation was present on his base and that he was exposed to such is not competent evidence.    

Accordingly, the Board finds that there is no competent evidence establishing that the Veteran was, in fact, exposed to ionizing radiation in service, and he does not allege, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 3.309(d).  Accordingly, service connection under the provisions of 38 C.F.R. §§ 3.309(d) and 38 C.F.R. § 3.311 is not warranted.

Moreover, the competent evidence does not show that the Veteran's prostate cancer is otherwise related to his military service.  In this regard, as noted above, the service treatment records contain no findings or diagnosis consistent with prostate cancer or any prostate condition, and the disability was not diagnosed until 2007, more than 50 years following his discharge from service.  Further, the record does not show, nor does the Veteran claim, that the disability was related to service for reasons other than alleged ionizing radiation exposure.  

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for prostate cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer as secondary to exposure to ionizing radiation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


